UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2013 Commission File Number: 000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of principal executive offices) (Zip code) (805) 692-5821 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General instruction A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Company held its 2013 Annual Meeting of Shareholders (Meeting) on May 23, 2013.There were issued and outstanding and entitled to vote at the Annual Meeting 6,033,347 shares of common stock.Present at the meeting, in person or by proxy, were 5,225,702 shares of common stock of the Company.The matters set forth below were voted upon: Proposal No. 1 – Election of Directors The election of nine nominees for the Board of Directors who will serve for a one-year term was voted on by the shareholders.The Inspector of Elections certified the following vote tabulations for the nominees, all of whom were elected: Votes For Votes Withheld Non Votes Robert H. Bartlein Jean W. Blois 98,186 John D. Illgen 96,330 Shereef Moharram 63,010 Eric Onnen 58,510 William R. Peeples Martin E. Plourd 58,700 James R. Sims, Jr. 66,000 Kirk B. Stovesand 64,224 Proposal No. 2 - A Non-Binding Advisory Vote on Compensation of the Named Executive Officers The Inspector of Elections certified the following vote tabulations for the proposal which passed with more than the required number of “for” votes: Votes For Votes Against Votes Abstain Non Votes Proposal No. 3 – A Non-Binding Advisory on the Frequency of Shareholder Advisory Vote on Executive Compensation for the Named Executive Officers – whether to occur every 1, 2 or 3 years The Inspector of Elections certified the following vote tabulations for the proposal regarding the frequency of the executive compensation vote: Votes For Votes Against Votes Abstain Non Votes 1 Year 2 Years 3 Years Proposal No. 4 - Ratification of the Company’s Independent Auditors The Inspector of Elections certified the following vote tabulations for the proposal which passed with more than the required number of “for” votes: Votes For Votes Against Votes Abstain SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 24, 2013 COMMUNITY WEST BANCSHARES By: /s/Charles G. Baltuskonis Charles G. Baltuskonis Executive Vice President and Chief Financial Officer
